DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-4, 8-9, 10, 13-14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guowang (CN 104859151).
Guowang discloses a method of operating an additive manufacturing device including calibrating movement of a platform on which objects are formed by the additive manufacturing device, the method comprising:
              in a calibration run, causing movement of the platform; detecting a plurality of positions of the platform during the movement; deriving a movement pattern from the plurality of positions (Abstract: Tiny errors among support mechanism during stepping along the Z axis are obtained through multi-point measurement, wherein the obtained tiny errors read on the movement pattern, the bed stepping reads on the movement of the platform); and
             determining an adjustment of the movement of the platform based on the movement pattern (Abstract: Adjustment is performed timely so that parallel errors cannot be accumulated).
	Regarding to claims 2-3, 10: wherein causing movement of the platform causes the platform to move in a vertical direction in a build unit, wherein detecting a plurality of positions comprises detecting vertical positions of the platform at regular intervals during step-wise movement of the platform (Abstract: The stepper motors drive the bed to move vertically), wherein the increments of the movement based on first nominal increments and the correction function or correction values (Abstract: The bed is moved in a stepping movement, in which the movement in each step is measured to adjust the movement in the next step).
	Regarding to claim 4: wherein causing movement of the platform causes the platform to move in first increments, each first increment corresponding to a nominal layer thickness of a print medium to be deposited in a 3D print job, and detecting a plurality of positions comprises detecting vertical positions of the platform at a defined plurality of said first increments (Abstract: The movement of the bed is measured for each step of the movement along Z axis).
	Regarding to claims 8-9: wherein deriving the movement pattern comprises deriving an expression of the plurality of positions using a Least Square method, wherein determining the adjustment comprises use of a look up table (It is well known in the art of processing data obtained from a measuring is that, using a Least Square or look-up table method for mapping the obtained data and its corresponding output data).
	Regarding to claims 13-14: the method further comprising associating a build unit with a three-dimensional printer, the build unit including the platform as a build platform and a platform drive mechanism; wherein the printer controls movement of the build platform via the platform drive mechanism using calibration data wherein the calibration data cause an adjustment of the movement of the platform based on the movement pattern determined in the calibration run, wherein the calibration data are stored with the build unit and are transferred to the printer when the build unit is associated with the printer (Abstract: A full-automatic bed levelling device for a 3D printer).
Regarding to claim 19: wherein the plurality of positions comprises a number of layer advance increments at a top of a vertical range of movement of the platform, at a bottom of the range of the platform and in an intermediate portion of the range of the platform (Abstract: The bed movement is layer-by-layer for the whole range of the bed movement in the Z axis).
Allowable Subject Matter
2.	Claims 5-7, 11, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 5 and 15: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein deriving a movement pattern comprises deriving an expression of the plurality of positions, the expression including a sinusoidal term, or wherein the calibration data represent a sinusoidal correction term is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 11: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the first nominal increments correspond to equal pitch rotation angles of the lead screw, and the correction function or correction values correct a sinusoidal error of the vertical platform movement due to a mechanical run-out of the lead screw is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 20: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the correction function or correction values are different for different parts of a vertical range of movement of the build platform is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 6-7 are allowed because they depend directly/indirectly on claim 5.
3.      Claims 12, 16-18 are allowed. The reason for allowance of claim 12 is previously indicated. Claims 16-18 are allowed because they depend on claim 12.
Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
Regarding to claim 1: Applicant, even though stated that the claimed invention and the prior art addressed different issues, did not address why the prior art citation indicated in the office action did not read on the claimed invention. The prior art in fact teaches tiny errors obtained through multi-point measurement during stepping along the Z axis, such obtaining tiny errors reads on deriving a movement pattern from the plurality of positions. In addition, the prior art also teaches performing the adjustment timely according to the obtained tiny errors, such performing reads on determining an adjustment of the movement of the platform based on the movement pattern.
Regarding to claim 10: The prior art teaches that the prior printer comprising a computer for controlling the bed movement, such as generating a signal driving the step motor based on the distance sensing data, calculating the distribution characteristics, and adding the distribution characteristic related the correction data. It is conventional that the computer includes a memory for storing a program code to perform such generation, calculation, and addition, and also for storing data needed such as the sensing data and the correction data. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853